Citation Nr: 0015520	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-13 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable evaluation for left chest 
scar, residual of thoracotomy and resection of chondroma, 
fourth rib.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.

In correspondence received from the veteran in May 1995, he 
asserted that his 1970 in-service chest surgery damaged many 
muscles and nerves and because of this he continued to suffer 
from the surgery.  As the veteran has only been granted 
service-connection for a residual left chest scar, the Board 
finds that this correspondence constitutes claims for service 
connection for residual muscle and nerve damage.  These 
claims have not been developed for appellate review and are 
referred to the RO for appropriate action.  

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the remand that follows the 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left chest scar, residual of a thoracotomy 
and resection of chondroma, fourth rib, is asymptomatic.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for left 
chest scar, residual of thoracotomy and resection of 
chondroma, fourth rib, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his left chest scar, residual of thoracotomy and 
resection of chondroma, fourth rib, does not adequately 
reflect the severity of that disability.  Therefore, a 
favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In this regard, the Board notes that relevant VA 
treatment records have been obtained, and a recent VA 
examination has been provided.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7 (1999).

Under the Rating Schedule, scar residuals may be evaluated 
pursuant to 38 C.F.R. § 4.118, Codes 7803 - 7805 (1999).  An 
assignment of a 10 percent evaluation is in order when a 
superficial scar is tender and painful on objective 
demonstration, or poorly nourished, with repeated ulceration.  
Diagnostic Codes 7803-7804.  Scars may also be evaluated 
based on the limitation of function of the part affected.  
Diagnostic Code 7805.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for a scar, left chest, 
postoperative, residuals of thoracotomy and resection of 
chondroma, fourth rib.  The assigned evaluation was 
noncompensable, effective October 1979.  

The initial assignment of a noncompensable evaluation was 
based in part on the report of a November 1979 VA 
examination.  Although the report sets forth a number of the 
veteran's physical complaints, it is negative for complaints, 
abnormal findings, symptoms, or diagnoses pertaining to the 
identified left chest scar.  

The noncompensable evaluation has been continued to date.  A 
reopened increased rating claim was received on May 10, 1995.

The report of a May 1995 VA examination notes that the 
veteran reported recovering uneventfully from his 
thoracotomy, and had no complaints regarding his residual 
scar.  On physical examination, it was noted that there was a 
well healed surgical scar running over the 4th rib, from the 
sternum all the way through to the back, which was non-
tender.  The pertinent diagnosis was scar of the left chest, 
post-operative.  

Evidence of record dated during the appeal period includes 
1997 VA treatment reports that are negative for relevant 
complaints, findings, symptoms, or diagnoses.  

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to a compensable 
evaluation for the left chest scar, residual of thoracotomy 
and resection of chondroma, fourth rib.  In this regard, the 
Board notes that the evidence of record, including recent VA 
outpatient and examination reports, is negative for any 
current complaints, symptoms or limitation of function 
pertaining to the veteran's service-connected left chest 
scar.  In fact, on recent VA examination the veteran's left 
chest scar was found to be non-tender.

In light of the above, the Board finds that a compensable 
evaluation for left chest scar, residual of thoracotomy and 
resection of chondroma, fourth rib, is not warranted.


ORDER

A compensable evaluation for left chest scar, residual of 
thoracotomy and resection of chondroma, fourth rib, is 
denied.


REMAND

The veteran maintains, in substance, that he incurred 
bilateral hearing loss while in Vietnam in 1965-1966.  He 
states that as a member of a MACV team he came dangerously 
close to a couple of B-52 bomb runs.  He said that his ears 
rang for a couple of days and he had a hard time hearing.  He 
said that this exposure continued throughout his military 
career.  Accordingly, a favorable determination is requested.

In addition, in correspondence received from the veteran in 
January 1999, he asserts that his military exposure to loud 
noise also resulted in tinnitus.  Although this issue has not 
been developed for appellate review, the Board finds that it 
is inextricably intertwined with the hearing loss issue.  

The claims file contains records of VA outpatient treatment 
at the Lawton VA Outpatient Clinic demonstrating that the 
veteran complained of hearing loss in 1997.  An impression of 
normal to mild sensorineural loss of hearing sensitivity in 
both ears was rendered in September 1997.  A photocopy of a 
VA audiological examination is included with these records.  
However, the photocopy of the report is not fully legible and 
cannot serve as a basis for determining whether or not the 
veteran has current hearing loss disability for VA purposes.  
38 C.F.R. § 3.385 (1999).

The Board believes that fully legible copies of all of the 
veteran's VA treatment records are necessary for the proper 
adjudication of this claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all private and VA health 
care providers who have treated him for 
hearing loss, since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain fully 
legible copies of pertinent medical 
records identified by the veteran in 
response to this request, which have not 
been previously secured, to include fully 
legible copies of all medical records 
from the Lawson VA Outpatient Clinic.

2.  Then, after undertaking any 
additional development, to include a VA 
audiological examination if necessary, 
and in light of the evidence obtained 
pursuant to the requested development, 
the RO should readjudicate the veteran's 
claim of service connection for bilateral 
hearing loss and adjudicate his claim for 
service connection for tinnitus. 

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with 
this current appeal.  No action is required of the veteran 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 


